            Case 2:19-cv-01766-JCC-MLP Document 27 Filed 05/08/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KENNETH THOMAS JR,

 9                              Plaintiff,                 Case No. C19-1766-JCC-MLP

10          v.                                             ORDER GRANTING DEFENDANT’S
                                                           MOTION TO STAY DISCOVERY
11   CORRECTIONS OFFICER HOPF, et al.,

12                              Defendants.

13

14          Currently before the Court is Defendant’s motion to stay discovery pending resolution of

15   his motion for summary judgment. (Dkt. # 23.) Defendant seeks summary judgment based on

16   Plaintiff’s failure to exhaust his administrative remedies as required by the Prison Litigation

17   Reform Act. Plaintiff did not file an opposition to either the motion to stay or the motion for

18   summary judgment.

19          The court has broad discretionary powers to control discovery. Little v. City of Seattle,

20   863 F.2d 681, 685 (9th Cir. 1988). Upon showing of good cause, the court may deny or limit

21   discovery. Fed. R. Civ. P. 26(c). A court may relieve a party of the burdens of discovery while a

22   dispositive motion is pending. DiMartini v. Ferrin, 889 F.2d 922 (9th Cir. 1989), amended at

23   906 F.2d 465 (9th Cir. 1990); Rae v. Union Bank, 725 F.2d 478 (9th Cir. 1984). Summary



     ORDER GRANTING DEFENDANT’S MOTION
     TO STAY DISCOVERY - 1
            Case 2:19-cv-01766-JCC-MLP Document 27 Filed 05/08/20 Page 2 of 2



 1   judgment is generally disfavored where relevant evidence remains to be discovered. Taylor v.

 2   Sentry Life Ins., 729 F.2d 652, 656 (9th Cir. 1984) (per curiam). The burden is on the nonmoving

 3   party, however, to show what material facts would be discovered that would preclude summary

 4   judgment. Hall v. Hawaii, 791 F.2d 759, 761 (9th Cir. 1986).

 5          As Plaintiff has not opposed either Defendant’s motion to stay discovery or Defendant’s

 6   motion for summary judgment, he has not shown there are undiscovered material facts that

 7   would preclude summary judgment. Given that Defendant’s motion for summary judgment is

 8   limited to the issue of administrative exhaustion and would dispose of the case if granted, the

 9   Court finds good cause to GRANT the motion to stay (dkt. # 23) and to STAY further discovery

10   until further order of the Court.

11          The Clerk is directed to send copies of this order to the parties and to the Honorable John

12   C. Coughenour.

13          Dated this 8th day of May, 2020.


                                                          A
14

15                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
16

17

18

19

20

21

22

23



     ORDER GRANTING DEFENDANT’S MOTION
     TO STAY DISCOVERY - 2
